Exhibit 16 Weinberg & Baer LLC 115 Sudbrook Lane, Baltimore, MD 21208 Phone (410) 702-5660 Securities and Exchange Commission 450 – Fifth Street N.W. Washington, D.C. 20549 Gentlemen: Weinberg & Baer LLC succeeded to the registration status of the predecessor firm Alan Weinberg CPA. We are the former independent registered accountant of Briany Brands Company (formerly known as Enter Corp.). We have read the Company’s Current Report on Form 8-K/A dated February 22, 2011, and are in agreement with the contents in regard to our firm. For the remainder of the Current Report on Form 8-K/A, we have no basis to agree or disagree with other statements of the Company contained therein. Respectfully submitted, Weinberg & Baer LLC Baltimore, Maryland February 22, 2011
